DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9-11, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al., U.S. Patent Publication Number 2018/0150749 A1.


Regarding claim 1, Wu discloses an information processing apparatus comprising: a processor (1310, processing unit); and a memory (1315, system memory), wherein the processor executes a program stored in the memory to perform operations comprising: acquiring information relevant to a scene as user-related information (paragraph 0044, user may utilize the interface to provide input to the computing device, the input may be a statement, a query, an image, a sound or recording; paragraph 0050, may determine or otherwise deduce information about the user based on input that is provided); and selecting one artificial intelligence from a plurality of artificial intelligences, on the basis of the user-related information (paragraph 0113, based on the determined subject matter, an artificial intelligence entity is selected from a pool of artificial intelligence entities).

Regarding claim 2, Wu discloses wherein the processor is further configured to acquire information relevant to the plurality of artificial intelligences, and select one artificial intelligence from the plurality of artificial intelligences, on the basis of the user-related information, and the information relevant to the plurality of artificial intelligences (paragraph 0113, the selection may be based on the determined subject matter, other artificial intelligence entities the user is friends with or associated with, interests of the user, demographics of the user and so on).

Regarding claim 3, Wu discloses wherein the user-related information includes at least one information of fitness information, behavior information, and biological information, with respect to a user (paragraph 0028, promoting products and services provided by the business entity, the artificial intelligence entity has various characteristics, hobbies and interest that may be shared with various users, which examiner interprets as behavior information; paragraph 0147, a user profile component may be used to predict the gender, which Examiner interprets as biological information, age and address/active place information of a user, which Examiner interprets as fitness information, i.e. active place information; paragraph 0150, each of these models may be used to determine information about various users, a user click model may predict a click-through-rate of product/character candidates to specific queries). 

Regarding claim 4, Wu discloses wherein the user-related information includes at least one information of fitness information, behavior information, and biological information, with respect to a user (paragraph 0028, promoting products and services provided by the business entity, the artificial intelligence entity has various characteristics, hobbies and interest that may be shared with various users, which examiner interprets as behavior information; paragraph 0147, a user profile component may be 

Regarding claim 7, Wu discloses wherein the one artificial intelligence to be selected is an artificial intelligence communicating with the user as an artificial intelligence agent which is capable of identifying which artificial intelligence it is (paragraph 0031, each artificial intelligence may have a name, a gender, a nationality, an age, virtual family members, interests, hobbies, voice characteristics and so on; paragraphs 0052-0053, business entity A may have created an artificial intelligence entity named Rinna, Rinna may know the location of the business entity, what specials, promotions or deals are currently being offered).

Regarding claims 9-11 and 15, they are rejected based upon similar rational as claims 1, 2 and 7 above.  Wu further discloses an artificial intelligence selecting method (paragraph 0006, method for providing an interaction with an artificial intelligence entity, one or more of the artificial intelligence entities is selected).

Regarding claim 17, it is rejected based upon similar rational as above.  Wu further discloses a non-transitory computer-readable storage medium storing a program that is executable by a computer (paragraph 0007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 8, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yonekura, U.S. Patent Publication Number 2019/0122093 A1

Regarding claim 5, Wu discloses paragraphs 0050-0051, artificial intelligence entity advertisement system may rank the various artificial intelligence entities, the artificial intelligence entities that have the highest ranking, may have a higher probability to be provided to a user in response to the received input.
However it is noted that Wu fails to specifically disclose wherein the processor is further configured to apply an evaluation point to each processing of the plurality of artificial intelligences, and store evaluation point information in which the user-related information at the time of performing the processing to which the evaluation point is applied, is associated with the evaluation point, with respect to each of the plurality of artificial intelligences, and when the one artificial intelligence is selected on the basis of the user-related information, the one artificial intelligence is selected on the basis of the evaluation point which is stored by being associated with the user-related information


	
Regarding claim 6, Yonekura discloses wherein each of the processing of the plurality of artificial intelligences is a response with respect to a predetermined question from the user according to each of the plurality of artificial intelligences, and the evaluation point is applied on the basis of evaluation of the user receiving the response (paragraph 0100, the evaluation result of a response through the evaluation module, the evaluation module displays the evaluation response, the first user can edit the contents of the response to the question).

Regarding claim 8, it is noted that Wu discloses paragraph 0129, information that is accessed by selecting the user profile icon may be provided by a character maintenance component.
However it is noted that Wu fails to disclose wherein the artificial intelligence agent communicates with the user while changing an image indicating the artificial intelligence agent according to a lapse of time. 

	It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the character maintenance component as disclosed by Wu, starting of another conversation or another virtual user in another form, to keep the user engaged which performing character maintenance.

	Regarding claims 13, 14 and 16 they are rejected based upon similar rational as above.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/Primary Examiner, Art Unit 2616